DETAILED ACTION
In view of the appeal brief filed on March 1, 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PARVIZ HASSANZADEH/           Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                             

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 3 depends from claim 1 which requires “wherein the deposition space pressure controller sets a pre-stressing force by setting a total pressure in the deposition space”, while claim 3 requires “said pre-stressing force, in use, being formed by at least one of a total gas pressure in the deposition space being below a pressure in an outer environment of the precursor injector head; magnetically; gravitationally by an added weight to the precursor injector head; a spring or another elastic element; and/or separate from the pressure in the deposition space, an applied gas pressure in between the precursor injector head and the substrate that is below the pressure in the outer environment of the precursor injector head”. It is not clear how the pressure controller of claim 1 can set the pre-stressing force by setting the total pressure in the deposition space and then set the pre-stressing using any of the prestressing methods disclosed in claim 3.  
the gas-bearing layer and the projecting portions thereby forming a confining structure with which the apparatus is provided to enable confining the injected precursor gas to the deposition space adjacent to the substrate surface” (emphasis added), while claim 4 requires “the confining structure is formed by a flow barrier”. It is not clear how the confining structure as described in claim 1 can also be the flow barrier of claim 4.
Regarding claims 5 and 17, claims 5 and 17 ultimately depend from claim 1 which requires the “gas-bearing layer and the projecting portions thereby forming a confining structure” while claims 5 and 17 require “the gas bearing layer forms the flow barrier”.  It is not clear how the gas-bearing layer and the projecting portions thereby forming a confining structure of claim 1 can also be only the gas bearing layer as required in claims 5 and 17.
Regarding claims 6 and 18, claims 6 and 18 ultimately depend from claim 1 which requires the “gas-bearing layer and the projecting portions thereby forming a confining structure” while claims 6 and 18 require “wherein the flow barrier is formed by a confining gas curtain and/or a confining gas pressure in the outer flow path”.  It is not clear how the gas-bearing layer and the projecting portions thereby forming a confining structure of claim 1 can also be only the confining gas curtain and/or a confining gas pressure in the outer flow path as required in claims 6 and 18.
Regarding claim 7, claim 7 ultimately depends from claim 1 which requires the “gas-bearing layer and the projecting portions thereby forming a confining structure” 
Regarding claim 19, claim 19 depends from claim 1 which requires the “gas-bearing layer and the projecting portions thereby forming a confining structure” while claim 19 requires “the confining structure is further formed by the projecting portions of the precursor injector head”.  It is not clear how the gas-bearing layer and the projecting portions thereby forming a confining structure of claim 1 can also be the confining structure is further formed by the projecting portions of the precursor injector head as required in claim 19.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-7 and 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the 
Regarding claim 4, claim 4 fails to claim that the confining structure is formed by the gas-bearing layer and the projecting portions as claimed in claim 1.
Regarding claims 5 and 17, claims 5 and 17 fail to claim that the confining structure is formed by the projecting portions as claimed in claim 1.
Regarding claims 6 and 18, claims 6 and 18 fail to claim that the confining structure is formed by the gas-bearing layer and the projecting portions as claimed in claim 1.
Regarding claim 7, claim 7 fails to claim that the confining structure is formed by the gas-bearing layer as claimed in claim 1.
Regarding claim 19, claim 19 fails to claim that the confining structure is formed by the gas-bearing layer as claimed in claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under 

Claims 1, 3-7, 9, 17-23, and 25-27 are rejected under pre-AIA  35 U.S.C. 102(a or e) as being anticipated by Levy et al, US Patent Application Publication 2009/0081885 A1 and Levy, US Patent Application Serial No 11/392,006 (US Patent Application Publication 2007/0228470 A1) incorporated therein by reference. 
Levy et al teaches:
Regarding claims 1 and 26, an apparatus for atomic layer deposition (Paragraph 0101) on a substrate surface (topside of 20), the apparatus comprising: a precursor injector head 10, the precursor injector head comprising one or more precursor supplies conduits (14 for a metal precursor M, 16 for an oxidizing precursor O, 18 for an inert purge gas I) and a deposition space (12 M or O in which an O or M precursor is supplied in Levy ‘470 incorporated by reference) that in use is bounded by the precursor injector head (upper surface of 12 in Levy ‘470 incorporated by reference), partitions 22, and the substrate surface (topside of 20) (see Figures 4, 5, and 6D in Levy ‘470 incorporated by reference into Levy et al ‘885 in paragraph 0175) wherein the precursor injector head 10 is arranged for injecting a precursor gas (M or O) from the one or more precursor supplies 14 M, 16 O into the deposition space 12 M or 12 O (in Figure 5 of Levy ‘470 incorporated by reference) for contacting the substrate surface (topside of 20) to yield injected precursor gas, wherein the apparatus is arranged for relative motion (see arrow A in Figure 1) between the deposition space 12 M or 12 O (in Figure 5 of Levy ‘470 incorporated by reference) and the substrate surface (topside of 20) in a plane of the substrate surface (topside of 20), wherein the precursor injector head 10 comprises a gas injector 12 I (Levy et al ‘885, Figure 2-3B, Paragraph 0175) for 
Alternately, the Examiner notes that the limitations:
the deposition space pressure controller and the gas-bearing layer pressure controller configured to control the precursor injector head to float on the substrate surface within a defined range or at a defined distance; and 
the deposition space pressure controller sets a pre-stressing force by setting a total pressure in the deposition space and wherein the gas-bearing layer pressure controller counteracts the pre-stressing force by controlling a pressure in the gas-bearing layer;
are both intended uses of the apparatus. If it is held that Levy et al does not teach the functional language as discussed above, then it has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. Levy et al teaches all of the claimed structure and is capable functioning in the claimed manner.
Regarding claim 3, a prestressing force on the precursor injector head directed towards the substrate surface, said prestressing force, in use, magnetically (magnet); and/or a spring 170. (Paragraph 0140, Figure 14)
Regarding claims 4 and 7, the confining structure is formed by a flow barrier 22, 58 (Figure 5 and 6D, Levy ‘470 incorporated by reference) for the precursor gas (M or O) along an outer flow path (outer edge of precursor injector head 10 and individual reaction spaces 12) arranged, in use, between the precursor injector head 10 and the substrate surface (topside of 20) to an outer environment (outside of precursor injector 
Regarding claims 5, 6, 17, and 18, the gas bearing layer (injected from 12 I from outer edge and adjacent the individual reaction spaces 12) forms the flow barrier. (Figure 1-3B, 5C-5D, 8B) The Examiner notes that the gas bearing layer is a confining gas curtain and/or a confining gas pressure in the outer flow path; and the confining gas curtain and/or the confining gas pressure in the outer flow path is part of the gas bearing layer.
Regarding claim 9, wherein, in use, and as a result of the precursor injector head being provided with the projecting portions (bottom of output face 36 projecting from top of 12 M or 12 O (in Levy ‘470 incorporated by reference) and the gas-bearing layer being formed between the projecting portions (bottom surface 36, Paragraph 0175) and the substrate 20 a thickness of the gas-bearing layer (from output face 36 to topside of substrate 20) is less than a thickness of the deposition space (top of 12 M or 12 O in Levy ‘470 incorporated by reference), and a substrate 20, measured in a plane out of the substrate surface. (Figure 1 in Levy ‘470 incorporated by reference).
Regarding claim 19, the confining structure is further formed by the projecting portions of the precursor injector head (bottom of output face 36 projecting from top of 12 M or 12 O in Levy ‘470 incorporated by reference).
Regarding claim 20, the projecting portions (bottom of output face 36 projecting from top of 12 M or 12 O (in Levy ‘470 incorporated by reference) are provided with a bearing-gas supply (12 I, also see Paragraph 0175). 

Regarding claim 22, the precursor injector head 10 is arranged for injecting the precursor gas from the one or more precursor supplies 14 M, 16 O via an inlet 24 via the deposition space 12 M or O to the precursor drain 26, wherein the projecting portions 22 are free of the precursor drain. (Figures 3A and 6D, Levy ‘470 incorporated by reference)
Regarding claim 23, a drain flow path F4 extending from the at least one precursor drain 26, and arranged for substantially facilitating a volumetric flow rate of the precursor gas along the drain flow path. (Figure 6D, Levy ‘470 incorporated by reference)
Regarding claim 25, the at least two drawing stations 22 comprises a trailing drawing station 22 on a first side of all of the one or more precursor supplies and a leading drawing station 22 on a second side of all of the one or more precursor supplies. (Figure 1)
Regarding claim 27, Levy et al teaches that the pressure of the gas between the substrate surface and the precursor injector head is 0.1 atmosphere or 101 millibar. The Examiner notes that the specific pressure is an intended use of the apparatus. It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The Exhaust system of Levy et al has all of the claimed structure and is capable of function and the claimed pressure of 0.01 to 100 millibar.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy et al, US Patent Application Publication 2009/0081885 and Levy, US Patent Application Serial No 11/392,006 (US Patent Application Publication 20070228470) incorporated therein by reference. 
Levy et al teaches wherein, in use, the thickness of the gas-bearing layer is 10 micrometers which is in the range from 3 to 15 micrometer (Paragraph 0163), and Levy ‘470 incorporated by reference teaches that the thickness of the deposition space out of the plane of the substrate surface is 2.5 mm tall (Paragraph 0120 Levy ‘470 incorporated by reference)
Levy et al differs from the present invention in that levy et al does not teach that the thickness of the deposition space out of the plane of the substrate is in a range from 3-100 micrometers. 
The motivation for making the size of the deposition space of Levy et al from 3-100 micrometers is to provide an alternate volume of the deposition space. Furthermore, it was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the volume of the deposition space 3-100 micrometers.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy et al, US Patent Application Publication 2009/0081885 A1 and Levy, US Patent Application Serial No 11/392,006 (US Patent Application Publication 2007/0228470 A1) incorporated therein by reference in view of Belousov et al, US Patent 8,303,713 B2.
Levy et al differs from the present invention in that Levy et al does not teach the precursor supply is formed by a slit having an undulated shape.
Belousov et al teaches a precursor supply formed by a slit 464 having an undulated shape (Figure 13).
The motivation for changing the shape of the precursor supply slot in the apparatus of Levy et al is to provide an alternate and equivalent slot shape as taught by Belousov et al. Furthermore, it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B)
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the precursor supply slot of Levy et al with an undulated shape as taught by Belousov et al.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy et al, US Patent Application Publication 2009/0081885 and Levy, US Patent Application Serial No 11/392,006 (US Patent Application Publication 2007/0228470) .
Levy et al differs from the present invention in that Levy et al does not teach a plasma in a reaction space for reacting the one or more precursor supplies with reactant gas after deposition of the precursor gas on at least part of the substrate surface in order to obtain an atomic layer on the at least part of the substrate surface.
Oh teaches an ALD apparatus that includes a plasma (plasma source 221) in a reaction space for reacting the one or more precursor supplies with reactant gas after deposition of the precursor gas on at least part of the substrate surface in order to obtain an atomic layer on the at least part of the substrate surface (Figure 22, Paragraph 0065-0067.
The motivation for adding a plasma source to the apparatus of Levy et al is to enable the apparatus of Levy et al to perform a plasma enhanced ALD method as taught by Oh. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the plasma system of Oh to the ald apparatus of Levy et al.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy et al, US Patent Application Publication 2009/0081885 A1 and Levy, US Patent Application Serial No 11/392,006 (US Patent Application Publication 2007/0228470 A1) incorporated therein by reference in view of Maeder et al, DE10 2004 015 216 A1.

Maeder et al teaches a precursor head 1 that includes one precursor drain 4 circumferentially arranged around the one or more precursor supplies 7 in the deposition space 5.
The motivation for adding a precursor drain circumferentially around one or more precursor supplies in the apparatus of Levy et al is to prevent outside air from penetrating into the deposition space and/or prevent the precursors from escaping the deposition space as taught by Maeder et al.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the circumferential precursor drain around one or more of the precursor supplies of Levy et al as taught by Maeder et al. 
If it is held that the apparatus of Levy et al does not inherently teach these limitations and if it is held that these limitation are not intended uses of the apparatus of Levy et al, then the following rejections are made:
Claims 1, 3-7, 9, 10, and 17-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy et al, US Patent Application Publication 2009/0081885 A1 and Levy, US Patent Application Serial No 11/392,006 (US Patent Application Publication 2007/0228470 A1) incorporated therein by reference in view of Davison et al, US Patent 5,997,963.
Regarding claims 1 and 26, Levy et al was discussed above.

Davison et al teaches a processing apparatus that includes a deposition space and deposition space pressure controller 8 and 11 and gas bearing 15 that is controlled by gas bearing layer pressure controllers 24, 28, and 31 in that the deposition space pressure controller and the gas-bearing layer pressure controller configured to control a stage member 3 to float at a defined range or at a defined distance of 5-10 micrometers (Column 8 line 66 through column 10 line 48); and the deposition space pressure controller sets a pre-stressing force by setting a total pressure in the deposition space (Column 10 lines 8-16) and wherein the gas-bearing layer pressure controller counteracts the pre-stressing force by controlling a pressure in the gas-bearing layer.
	The motivation for controlling the deposition space pressure controllers 85-87 and 88-89 and 91 and the gas-bearing layer pressure controller 94 of Levy et al such that the deposition space pressure controller and the gas-bearing layer pressure controller are configured to control the precursor injector head to float on the substrate surface within a defined range or at a defined distance; and the deposition space pressure controller sets a pre-stressing force by setting a total pressure in the deposition space and wherein the gas-bearing layer pressure controller counteracts the 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to control the deposition space pressure controllers 85-87 and 88-89 and 91 and the gas-bearing layer pressure controller 94 such that the deposition space pressure controller and the gas-bearing layer pressure controller configured to control the precursor injector head to float on the substrate surface within a defined range or at a defined distance; and the deposition space pressure controller sets a pre-stressing force by setting a total pressure in the deposition space and wherein the gas-bearing layer pressure controller counteracts the pre-stressing force by controlling a pressure in the gas-bearing layer is to control the distance D in the apparatus of Levy et al as taught by Davison et al. 
Regarding claim 3, a prestressing force on the precursor injector head directed towards the substrate surface, said prestressing force, in use, magnetically (magnet); and/or a spring 170. (Paragraph 0140, Figure 14)
Regarding claim 3, Davison et al teaches applying a prestressing force on the precursor injector head directed towards the substrate surface, said prestressing force, in use, being formed by at least one of a total gas pressure in the deposition space being below a pressure in an outer environment of the precursor injector head.
Regarding claims 4 and 7, Levy et al teaches the confining structure is formed by a flow barrier 22, 58 (Figure 5 and 6D, Levy ‘470 incorporated by reference) for the precursor gas (M or O) along an outer flow path (outer edge of precursor injector head 10 and individual reaction spaces 12) arranged, in use, between the precursor injector 
Regarding claims 5, 6, 17, and 18, Levy et al teaches the gas bearing layer (injected from 12 I from outer edge and adjacent the individual reaction spaces 12) forms the flow barrier. (Figure 1-3B, 5C-5D, 8B) The Examiner notes that the gas bearing layer is a confining gas curtain and/or a confining gas pressure in the outer flow path; and the confining gas curtain and/or the confining gas pressure in the outer flow path is part of the gas bearing layer.
Regarding claims 5 and 17, Davison et al teaches the gas-bearing layer 15 forms the flow barrier.
Regarding claims 6 and 18, Davison et al teaches the flow barrier 15 is formed by a confining gas curtain and/or a confining gas pressure in the outer flow path.
Regarding claim 7, Davison et al teaches the flow barrier 15 is formed by a flow gap between the precursor injector head 2 and the substrate surface 14 and/or between the precursor injector head 2 and a surface that extends from the substrate surface in a plane of the substrate surface, wherein a thickness and length of the flow gap along the outer flow path are adapted for substantially impeding the volumetric flow rate of the precursor gas along the outer flow path compared to the volumetric flow rate of the injected precursor gas.
Regarding claim 9, Levy et al teaches wherein, in use, and as a result of the precursor injector head being provided with the projecting portions (bottom of output 
Regarding claim 9, Davison et al teaches a thickness of the gas-bearing layer 15 is less than a thickness of the deposition space 4, measured in a plane out of the substrate surface.
Regarding claim 10, 
Levy et al teaches wherein, in use, the thickness of the gas-bearing layer is 10 micrometers which is in the range from 3 to 15 micrometer (Paragraph 0163), and Levy ‘470 incorporated by reference teaches that the thickness of the deposition space out of the plane of the substrate surface is 2.5 mm tall (Paragraph 0120 Levy 470 incorporated by reference)
Davison et al teaches that the thickness of the gas-bearing layer is in a range from 5 to 10 micrometer (column 9 lines 25-30).
Levy et al and Davison et al differ from the present invention in that they do not teach that the thickness of the deposition space out of the plane of the substrate is in a range from 3-100 micrometers. 
The motivation for making the size of the deposition space of Levy et al and Davison et al from 3-100 micrometers is to provide an alternate volume of the deposition space. Furthermore, it was held in Gardner v. TEC Systems, Inc., 725 F.2d 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the volume of the deposition space 3-100 micrometers.
Regarding claim 19, Levy et al teaches the confining structure is further formed by the projecting portions of the precursor injector head (bottom of output face 36 projecting from top of 12 M or 12 O (in Levy ‘470 incorporated by reference).
Regarding claim 19, Davison et al teaches the confining structure is further formed by the projecting portions of the precursor injector head (Figure 2).
Regarding claim 20, Levy et al teaches the projecting portions (bottom of output face 36 projecting from top of 12 M or 12 O in Levy ‘470 incorporated by reference) are provided with a bearing-gas supply (12 I, also see Paragraph 0175). 
Regarding claim 20, Davison et al teaches wherein the projecting portions are provided with the bearing-gas supply 24, 31.
Regarding claim 21, Levy et al teaches the deposition space has a planar (Figure 1) or curved elongated shape (Figure 16 Levy ‘470 incorporated by reference) in the plane of the substrate surface.
Regarding claim 21, Davison et al teaches the deposition space has a planar elongated shape in the plane of the substrate surface (Figure 1).

Regarding claim 22, Davison et al teaches the precursor injector head 2 further comprises a precursor drain 10 and is arranged for injecting the precursor gas from the precursor supply 9 via the deposition space 4 to the precursor drain 10, wherein the projecting portions 16-18 are free of the precursor drain.
Regarding claim 23, Levy et al teaches a drain flow path F4 extending from the at least one precursor drain 26, and arranged for substantially facilitating a volumetric flow rate of the precursor gas along the drain flow path. (Figure 6D, Levy ‘470 incorporated by reference)
Regarding claim 23, Davison et al teaches the apparatus further comprises a drain flow path extending from the at least one precursor drain, and arranged for substantially facilitating a volumetric flow rate of the precursor gas along the drain flow path.
Regarding claim 24, Davison et al teaches the at least one precursor drain is circumferentially arranged around the precursor supply in the deposition space. (See Figure 6)
Regarding claim 25, Levy et al teaches the at least two drawing stations 22 comprises a trailing drawing station 22 on a first side of all of the one or more precursor 
Regarding claim 27, Levy et al teaches that the pressure of the gas between the substrate surface and the precursor injector head is 0.1 atmosphere or 101 millibar. The Examiner notes that the specific pressure is an intended use of the apparatus. It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The Exhaust system of Levy et al has all of the claimed structure and is capable of function and the claimed pressure.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy et al and Davison et al as applied to claims 1, 3-7, 9, 10, and 17-27 above, and further in view of Belousov et al, US Patent 8,303,713 B2.
Levy et al and Davison et al differ from the present invention in that they do not teach the precursor supply is formed by a slit having an undulated shape.
Belousov et al teaches a precursor supply formed by a slit 464 having an undulated shape (Figure 13).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the precursor supply slot of Levy et al and Davison et al with an undulated shape as taught by Belousov et al.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy et al and Davison et al as applied to claims 1, 3-7, 9, 10, and 17-27 above, and further in view of Oh, US Patent Application Publication 2009/0165715 A1.
Levy et al and Davison et al differ from the present invention in that they do not teach a plasma in a reaction space for reacting the one or more precursor supplies with reactant gas after deposition of the precursor gas on at least part of the substrate surface in order to obtain an atomic layer on the at least part of the substrate surface.
Oh teaches an ALD apparatus that includes a plasma (plasma source 221) in a reaction space for reacting the one or more precursor supplies with reactant gas after deposition of the precursor gas on at least part of the substrate surface in order to obtain an atomic layer on the at least part of the substrate surface (Figure 22, Paragraph 0065-0067.
The motivation for adding a plasma source to the apparatus of Levy et al and Davison et al is to enable the apparatus of Levy et al and Davison et al to perform a 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the plasma system of Oh to the ald apparatus of Levy et al and Davison et al.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant’s arguments directed to the combination of Sneh and Levy et al, see the second and third paragraph starting on page 26 and bridging to page 27, filed March 1, 2021, have been fully considered and are persuasive.  The 103 rejection of the claims based on Maeder et al, Sneh, Levy et al, and Davison et al has been withdrawn. 
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.  
In regard to the arguments directed to Levy et al, the Examiner agrees. However:
The reference to gas bearing 98 of Figure 20 (incorrectly labeled Figure 27) was a typographical error. Other cited references Paragraphs 0144 and 0163 clearly discuss a gas bearing between the substrate and the head. This is also clearly shown in Figures 1 and 14. The current rejection is discussed above and is based on an embodiment suggested in Paragraph 0175.
As argued “paragraph 0144 of Levy and the remaining disclosure of Levy fails to disclose or suggest controlling the delivery head 10 to float on the substrate surface 20 within a defined range or at a defined distance” cited Paragraph 0163 teaches that the gas bearing supports the head 10 microns (in the middle of the claimed range of 3-15 micrometers (microns)) from the substrate surface. 
In regard to the arguments directed to Davison e al, the Examiner disagrees. Davison et al is cited only to teach a controllers that are used to control the deposition space pressure and the gas bearing pressure. Figure 1 of Davison shows a gas bearing 15 that is maintained by controlling the reaction space pressure via controller 8 and the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with respect to claims 1, 3-7, 9-12, and 17-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716